Citation Nr: 1451546	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability of the feet.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).
 
6.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to psychiatric disability.

7.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from September 1974 to August 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of this case belongs to the RO in Oakland, California.

This matter was previously remanded by the Board in March 2012.  

As will be discussed in further detail below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to all issues on appeal, the Board notes that at the time of the Veteran's May 2012 VA psychiatric examination, it was indicated that the Veteran reported having been awarded Social Security disability benefits in 2010, with back pay until 2006.  The Veteran reported having been awarded the benefits for numerous disabilities, including diabetes, neuropathy, joint problems, and mental problems.  Based upon the Veteran's statements, an attempt should be made to obtain a copy of the award and any treatment records that were used in making the determination because they may be relevant to the claims on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As it relates to the claims of service connection for DM and peripheral neuropathy of the upper and lower extremities, while the Veteran was afforded VA examinations for these disorders in May 2012, the examiners did not reader opinions as to the etiologies of these disorders.  In his September 2014 written argument, the Veteran's representative indicated that the VA examiner did not address the veteran's claim of direct service for either his peripheral neuropathy of the upper and lower and extremities or his DM.  Based upon the above, the entire record should be returned to the May 2012 VA examiners to render opinions as to the nature and etiology of any current DM and peripheral neuropathy, and their relationship, if any, to his period of service.  

As this matter is in remand status, an attempt should be made to obtain copies of all VA and private treatment records since March 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records for any headache, psychiatric, peripheral neuropathy, DM, asthma, back, or foot problems from any identified VA facility for the time period from March 2012 to the present.   

2.  The RO/AMC should request that the Veteran identify the name and addresses of all private treatment or military providers/facilities who have treated her for any headache, psychiatric, peripheral neuropathy, DM, asthma, back, or foot problems since from March 2012 to the present.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

3.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

4.  If available, return the entire record to the examiners who performed the May 2012 VA DM and neurological evaluations.  Following a complete review of the above records, the examiners are requested to render the below opinions:

As it relates to DM, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's  currently has DM which had its onset in service or is otherwise related to service.  If not, is it at least as likely as not that any current DM is caused or aggravated (permanently worsened) by any current psychiatric disorder?

As it relates to peripheral neuropathy of the upper and lower extremities, the examiner is requested to render an opinion as to whether the Veteran currently has peripheral neuropathy of the upper or lower extremities?  If so, it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy had its onset in service or is otherwise related to service.  If not, is it at least as likely as not that any current peripheral neuropathy is caused or aggravated (permanently worsened) by any current psychiatric disorder?

Complete detailed rationale is requested for any opinion that is rendered.  

If the examiners are not available, refer the claims folder to another VA examiner and request that they provide the above requested opinions.  

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



